Citation Nr: 0201925	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  99-14 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas.  

In December 2000, the Board remanded this matter for further 
development.  Such action has been completed and the case is 
now returned to the Board.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  

2.  The competent and probative evidence shows that the 
veteran's bilateral hearing loss is not of service origin; 
that it was not compensably manifested within one year after 
active service; and that it is not otherwise related to 
active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that when he 
was examined in January 1964 for enlistment he had the 
following pure tone thresholds in decibels (American Standard 
Association units converted to International Standards 
Organization units):





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
15
LEFT
25
20
20
20
15

He also denied having any problems with his ears in the 
January 1964 report of medical history.

The service medical records show that in January 1965, the 
veteran complained that he was having difficulty hearing out 
of his right ear.  Examination showed that his right ear 
canal was filled with cerumen.  The diagnosis was of cerumen 
in the right ear.  Cerumenex was applied.  On the following 
day it was noted that both canals remained impacted with 
cerumen and that he had an eye problem.  He was to be 
referred to E.E.N.T. (ear, eye, nose and throat).  He 
received medical attention on several subsequent occasions 
during service, with no further notation of ear or hearing 
problems.   

The veteran's January 1966 separation examination report 
reflects that his ears and eardrums were normal.  Audiometry 
revealed the following pure tone thresholds in decibels 
(American Standard Association units converted to 
International Standards Organization units):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
Not done
5
LEFT
20
10
10
Not done
10

The veteran's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he served in 
the United States Army from March 1964 to March 1966 and that 
his Military Occupational Specialty (MOS) was auto 
maintenance helper.  In addition, the veteran's personnel 
records show that during service, his principal duty was as a 
senior truck vehicle mechanic.  He had no foreign service.

The veteran was afforded a VA ear examination in February 
1999 at which time he reported having been an automotive 
mechanic and track mechanic in service. He indicated that he 
first realized he had some hearing loss in 1964 when a tank 
he was working on backfired right into his ears.  He reported 
that since then, he had had progressive bilateral hearing 
loss. He denied ever having an infection or surgical 
procedures on his ears.  He reported problems understanding 
people whenever there was background noise.  Physical 
examination revealed that the ear canals were of normal size 
and configuration, without any evidence of stenosis, 
obstruction or foreign bodies.  The tympanic membranes were 
easily visualized, with light reflex absent, and moderate 
thickening bilaterally.  There were no individual scars, 
retraction or perforation noted.  Tuning fork exam indicated 
air conduction to be greater than bone conduction.  The 
diagnosis was bilateral hearing loss with tinnitus, and plans 
were made to administer an audiogram.

The report of the February 1999 VA audiological evaluation 
reflects that the veteran gave a history that his hearing 
loss gradually developed over 15 or more years and that he 
had a history of ear infections, most recently about 10 years 
earlier.  It was noted that his noise history included 
exposure to heavy machinery and tank engine backfire noise.  

The February 1999 VA audiological examination report reflects 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
40
65
60
LEFT
45
25
40
70
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 86 percent in the left ear.

The examiner's summary of the test results was that the 
veteran had a moderate to moderately severe sensorineural 
hearing loss in both ears.  

The veteran submitted a private medical record from the 
Laredo Medical Group, ENT Specialist, dated in July 1999, 
that contains an uninterpreted audiogram.  It was noted that 
the veteran had a history of noise exposure and that his 
sensorineural hearing loss was likely due to noise exposure 
while in the service.  The veteran also submitted another 
uninterpreted audiogram, dated in January 2000, from the same 
medical provider that notes there was no significant change 
since July 1999.  

On a VA audiological evaluation in September 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
40
60
60
LEFT
45
30
45
75
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.

The examiner's summary of the September 2001 audiological 
test results notes mild to moderately severe sensorineural 
hearing loss in the right ear and mild to severe 
sensorineural loss of sensitivity in the left ear.  The 
examiner stated that all pertinent medical records in the 
claims file were reviewed and that based on review of the 
entrance and separation examinations, it appeared that the 
veteran's hearing loss developed and was manifested after 
separation from the military.  The examiner noted that all 
thresholds, both at service entry and separation, were well 
within normal limits, despite the fact that they were 
slightly different.  The examiner concluded that because of 
this it is not likely that the veteran's hearing loss was the 
result of noise exposure during military service.   


Pertinent Laws

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  Where a veteran served for at least 
90 days during a period of war or after December 31, 1946, 
and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  This is a rebuttable presumption.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  8 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2001).

Preliminary Matters

As noted in the Board's December 2000 remand, there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

VA has issued final rules to amend adjudication regulations 
in order to implement the provisions of the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  VA has stated 
that "the provisions of this rule merely implement the VCAA 
and do not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45,629.  In general, where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Although the RO has not specifically addressed the new 
legislation, the supplemental statement of the case of 
September 2001 reflects that the claim was then denied on the 
basis that the disability was not incurred in or aggravated 
by service (not, as formerly, because the claim was not well 
grounded).  Additionally, there has been essential compliance 
with the notice and duty to assist requirements of the VCAA 
so the Board may proceed with deciding the case without 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has informed the veteran of the information and 
evidence needed to substantiate his claim, and has provided 
him a statement of the case and multiple supplemental 
statements of the case apprising him of the evidence of 
record, the applicable law and regulations, and the bases for 
denial of his claim.  Similar information was provided in the 
Board's remand.  Additionally, pursuant to the remand, the 
veteran was asked to identify all medical providers who had 
treated him for hearing loss and to authorize the release of 
medical records.  In response, he submitted a private medical 
record and the RO obtained his VA medical records.  
Thereafter, he was afforded a VA examination and an opinion 
was obtained.  Thus, it appears that all available medical 
records have been obtained, and the veteran has been examined 
by VA and offered the opportunity to submit evidence and 
argument on the merits of the issue on appeal, and has done 
so.  Further, the veteran has obtained representation and his 
representative has presented argument on his behalf.  

Analysis

The veteran has claimed that during service he was treated 
for "otitis media-serous buildup" after exposure to the 
backfire of a tank and that his hearing loss is the result of 
that acoustic trauma.  The veteran, as a lay person, is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, the 
veteran can testify that he had difficulty hearing during 
service but whether any hearing problem constituted hearing 
loss (see 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 
155 (1993)) at the time and whether such is related to any 
current hearing disability are medical questions.   

The evidence shows a current hearing loss disability as 
defined in 38 C.F.R. § 3.385 (2001) and that the veteran's 
military duties likely exposed him to noise during service.  
Additionally, he was seen for a complaint of hearing 
difficulty in January 1965.  At that time, however, only 
impacted cerumen (earwax) was found, although he contends 
that he had serous otitis in service.  In any event, after he 
was treated in January 1965 for earwax, he received medical 
attention on several subsequent occasions while still in 
service, but there were no further complaints regarding his 
hearing or ears.  Importantly, on the service separation 
examination his hearing was normal for VA purposes and, in 
fact, was better than at service entrance.  Additionally, his 
ears and eardrums were normal.

The earliest post-service evidence of hearing loss is a July 
1999 private medical record from the Laredo Medical Group, 
reflecting a link between the veteran's bilateral hearing 
loss and noise exposure during service.  However, there is no 
indication that the veteran's service medical records were 
reviewed and the basis for the link to service decades 
earlier was not explained.  

On the other hand, the September 2001 VA audiology 
examination report contains an opinion that it is not likely 
that the veteran's hearing loss is the result of noise 
exposure during service.  This opinion is particularly 
probative because it was based on review of the claims file, 
and specifically notes that the service entrance and 
separation examinations showed no evidence of hearing loss 
for VA purposes.   

In support of the VA opinion, it is generally accepted that 
hearing loss that is based on noise exposure does not 
progress after removal from the noise exposure and that 
hearing loss that progresses after removal from the noise 
exposure is from some other cause.  See Godfrey v. Brown, 8 
Vet. App. 113, 122 (1995) (citing P. W. Alberti, 
"Occupational Hearing Loss," in Diseases of the Nose, Throat, 
Ear, Head and Neck 1059 (J.J. Ballenger, ed., 14th ed. 1991).  

Thus, even if the veteran experienced hearing loss during 
service as the result of exposure to backfiring of a tank, 
his hearing had returned to normal by the time of the 
separation examination, when, as already noted, his hearing 
acuity was shown to be better than at service entrance.  
Accordingly, the Board concludes that preponderance of the 
competent and probative evidence is against the claim.


ORDER

Service connection for bilateral hearing loss is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

